Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered on or about November 5, 1999, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment dismissing the complaint in this action to recover for injuries sustained by plaintiff when he allegedly slipped and fell upon liquids and/or trash in an elevator on defendant’s premises, was properly granted in light of the absence of any factual issue as to whether defendant had notice of the alleged hazard. It is uncontradicted in the record that defendant swept and mopped the subject elevator on a daily basis and that defendant’s tenants had access to a 24-hour number to report any hazardous conditions on the premises. There is no evidence that anyone reported the alleged accumulation of trash and liquids on the elevator floor between the time of the last scheduled cleaning of the elevator and plaintiffs accident.
Under the circumstances, the motion court properly exercised its discretion in finding that there was good cause to entertain defendant’s late motion for summary judgment (see, Rossi v Arnot Ogden Med. Ctr., 252 AD2d 778). Concur — Rosenberger, J. P., Tom, Ellerin, Rubin and Buckley, JJ.